PRITCHARD, Circuit Judge
(after stating tbe facts). It appears from tbe record that the two tracts of land of (>0y and %y¿ acres were assessed in 1898 as the property of Mrs., Kelley at $535 and $15, respectively, and these same tracts were assessed to her in 1899 at the same'valuation, and she paid all of the taxes in- full for the year 1899. The tax deed in question is based on an assessment for the year 1899 against Barnes; the defendant claiming title under this deed, which-was executed to him by the clerk of the county court by virtue of a tax sale on account of the nonpayment by Barnes of the taxes due for the year 1899 on his undivided interest, of one-sixteenth of oil, etc., in the two tracts of land in question.
• We have read and carefully considered the opinion of the court below, and fully concur in the conclusions reached therein. Inasmuch as each of the tracts of land was assessed as its true valuation for taxable purposes for the years of 189'8 and 1899, as the property of Mrs. Kelley, and the full amount of the taxes due thereon by virtue of such assessment being paid by her, we are of opinion that the sale of the premises described for the nonpayment of taxes by Barnes was unauthorized, and that the deed made in pursuance of such sale is void.
For the reasons stated, the decree of the Circuit Court is therefore affirmed.